internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to plr-157370-02 cc psi date date legend company state h1 w1 h2 w2 x a b c d plr-157370-02 dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code according to the information submitted company was incorporated in state in a from a to b company remained inactive when company actively began to operate its business_company filed an election under sec_1362 to be treated as an s_corporation effective as of b company’s shareholders are x h1 and w1 and h2 and w2 who each own their stock as community_property however w1 and w2 shareholders on b the effective date of the s election failed to sign the form_2553 election by a small_business_corporation therefore w1 and w2 never consented to company’s election to be an s_corporation company represents that despite the failure to provide all of the consents necessary for its s election company and its shareholders have filed their federal_income_tax returns consistent with the treatment of company as an s_corporation prior to c a revocation of company’s s election was filed with its service_center effective on d h1 and h2 consented to the revocation of company’s s election however w1 and w2 shareholders at the time the revocation was filed did not consent to the revocation company represents that the forms for a revocation were completed in anticipation of a transaction that did not transpire as intended and the revocation was filed inadvertently company also represents that the failure to provide all of the consents for its s_corporation_election was inadvertent and unintended in addition company and its shareholders agree to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the service sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1362 provides that an election under sec_1362 shall be valid only if all persons who are shareholders in the corporation on the day on which the election is made consent to the election sec_1_1362-6 of the income_tax regulations provides that a small_business_corporation makes an election under sec_1362 to be an s_corporation by filing a completed form_2553 the election form must be filed with the service_center designated in the instructions applicable to form_2553 the election is not valid unless plr-157370-02 all shareholders of the corporation at the time of the election consent to the election in the manner provided in sec_1_1362-6 however once a valid election is made new shareholders need not consent to that election sec_1_1362-6 provides that when the stock of the corporation is owned by husband and wife as community_property or the income from the stock is community_property or is owned by tenants in common joint_tenants or tenants_by_the_entirety each person having a community interest in the stock or income therefrom and each tenant in common joint tenant and tenant by the entirety must consent to the election sec_1362 provides that an election under sec_1362 may be terminated by revocation an election may be revoked only if shareholders holding more than one- half of the shares of stock of the corporation on the day on which the revocation is made consent to the revocation except as provided in sec_1362 a revocation made during the taxable_year and on or before the 15th day of the 3d month thereof shall be effective on the 1st day of the taxable_year and a revocation made during the taxable_year but before after the 15th day shall be effective on the 1st day of the following taxable_year sec_1_1362-6 provides in part that each shareholder who consents to the revocation must consent in the manner required under sec_1_1362-6 sec_1362 provides that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents the secretary determines that the circumstances resulting in the ineffectiveness were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness steps were taken to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we conclude that company's s_corporation_election was not effective for the taxable_year for which made under sec_1362 because w1 and w2 whose consent was required failed to consent to company’s s_corporation_election in addition we conclude that because company’s s election was not effective for the taxable_year for which made the plr-157370-02 revocation of company’s s election had no effect under sec_1362 moreover if company’s s election had been effective the revocation of its election would not be effective because w1 and w2 whose consent was required failed to consent to the revocation we conclude further that the ineffectiveness of company’s s_corporation_election was inadvertent within the meaning of sec_1362 accordingly under the provisions of sec_1362 company will be treated as an s_corporation effective b and thereafter provided that company's s_corporation_election was not otherwise invalid and was not otherwise terminated under sec_1362 accordingly company’s shareholders during this period must include their pro_rata share of the separately and nonseparately computed items of company under sec_1366 make any adjustments to stock basis under sec_1367 and take into account any distributions made by company to the shareholders under sec_1368 if company or any of company's shareholders fail to treat company as described above this ruling will be null and void pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to company this ruling is directed only to the taxpayer requesting it under sec_6110 it may not be used or cited as precedent sincerely yours s christine ellison chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
